DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to applicant’s arguments and amendments filed 1/18/2022, which are in response to USPTO Office Action mailed 10/20/2021. Applicant’s arguments have been considered with the results that follow: THIS ACTION IS MADE FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/17/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is/are being considered by the examiner.







Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding independent claim 1,
	The claim recites generating multiple queries based on the query term using a set of predetermined query templates, wherein the multiple queries are each generated to include criteria based on a different query template from the set of predetermined query templates, the multiple queries being generated such that the multiple queries respectively yield mutually disjoint sets of results wherein the mutually disjoint sets of results do not share results in common; Which recites a step of creating search queries based on templates having a particular characteristic, in this case that they are mutually disjoint. Demonstrating that two sets are disjoint is a mathematical process that can be performed in the mind and/or on pen and paper by determining if a plurality of sets have no common elements. The portion of the limitation “wherein the mutually disjoint sets of results do not share results in common” merely describes or defines the concept of a disjoint set. As described above, set disjoint can be determined mentally by a human.
Additionally, Paragraphs [0005] and [0006] of Applicant’s Specification describe query templates as determining a number of search queries to generate in response to receiving a search term. Which is a step that can be performed in the human mind. 
The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of generic computer components e.g. one or more computers. None of the claim elements preclude the steps from practically being performed in the mind. For example, claim 1 encompasses receiving a query term and subsequently generating multiple queries and multiple responses for said queries.
Claim 1 recites the following additional elements: 
one or more computers. Which represents generic computer components employed to perform the method.
receiving, by the one or more computers, a query term; which amounts to mere data gathering (e.g. receiving data is equivalent to gathering data), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
processing, by the one or more computers, the multiple queries in parallel; which amounts to mere data gathering (e.g. processing queries is equivalent to gathering data), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
receiving, by the one or more computers, a set of results for each of one or more of the multiple queries; which amounts to mere data gathering (e.g. receiving 
and providing, by the one or more computers, the set of results for each of the one or more of the multiple queries. which amounts to mere data gathering (e.g. receiving query results is equivalent to gathering data), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
Therefore, the claim as recited essentially comprises parallel query processing applied to a generic computer environment. Thus, the claim recites a mental process.
The judicial exception is not integrated into a practical application because the computer system elements are recited at a high level of generality, i.e. a query term, multiple queries, sets of results, etc. Which amounts to no more than applying the steps to within a generic computer environment. Accordingly, these elements do not integrate the abstract idea into a practical application because the limitations do not impose any meaningful limits on practicing the abstract idea. As such, the claim is directed to the abstract idea of a mental process.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept. 
	The following limitations represent elements that have been recognized as well-understood, routine, conventional activity within the field of computer functions:
receiving a query term; the limitation is recognized as well-understood, routine, conventional activity within the field of computer functions as an element of storing and retrieving information in memory (e.g. receiving a query is a step of retrieving information) as described in MPEP 2106.05(d)(II)(i).
processing the multiple queries in parallel; the limitation is recognized as well-understood, routine, conventional activity within the field of computer functions as an element of storing and retrieving information in memory (e.g. processing queries is a step of retrieving information) as described in MPEP 2106.05(d)(II)(i).
receiving a set of results for each of one or more of the multiple queries; the limitation is recognized as well-understood, routine, conventional activity within the field of computer functions as an element of storing and retrieving information in memory (e.g. receiving results is a step of retrieving information) as described in MPEP 2106.05(d)(II)(i).
and providing, by the one or more computers, the set of results for each of the one or more of the multiple queries. the limitation is recognized as well-understood, routine, conventional activity within the field of computer functions as an element of storing and retrieving information in memory (e.g. providing query results is a step of retrieving information) as described in MPEP 2106.05(d)(II)(i).
Based on the above, the claim is ineligible.

Regarding dependent claim 2,
Claim 2 depends upon Claim 1, as such claim 2 presents the same abstract idea of a mental process as identified in the discussion above.
wherein receiving a set of results for each of one or more of the multiple queries comprises: receiving a first set of results for a first query of the multiple queries;” which amounts to mere data gathering (e.g. receiving query results is equivalent to gathering data), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
“and receiving a second set of results for a second query of the multiple queries;” which amounts to mere data gathering (e.g. receiving query results is equivalent to gathering data), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
“wherein providing the sets of results comprises providing the first set of results and the second set of results ranked according to a predetermined priority of the first query with respect to the second query.” which amounts to a mere type of ordering (e.g. ranking according to a priority is a type of ordering), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).

Regarding dependent claim 3,
Claim 3 depends upon Claim 2, as such claim 3 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 3 further recites the limitations of: “wherein providing the set of results comprises providing the set of results for display in a user interface, the set of results from each query being grouped together, with the groups ordered according to the ranking.” which amounts to selecting a particular data source or type 

Regarding dependent claim 4,
Claim 4 depends upon Claim 1, as such claim 4 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 4 further recites the limitations of: “wherein each of the multiple queries is based on the query term, such that each of the multiple queries includes criteria requiring a match to at least a portion of the query term.”  which amounts to selecting a particular data source or type of data to be manipulated (e.g. query terms having criteria are a type of data), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).

Regarding dependent claim 5,
Claim 5 depends upon Claim 1, as such claim 5 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 5 further recites the limitations of: “wherein at least some of the multiple queries have criteria corresponding to different levels of similarity with the query term or different degrees of match with the query term;” which amounts to selecting a particular data source or type of data to be manipulated (e.g. query terms having criteria are a type of data), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
“and wherein the sets of results are ranked according to the different levels of similarity with the query term or the different degrees of match with the query term.” which amounts to a mere type of ordering (e.g. ranking according to a priority is a type of ordering), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).

Regarding dependent claim 6,
Claim 6 depends upon Claim 1, as such claim 6 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 6 further recites the limitations of: “wherein at least some of the multiple queries have criteria corresponding to different levels of similarity with the query term or different degrees of match with the query term;” which amounts to selecting a particular data source or type of data to be manipulated (e.g. query terms having criteria are a type of data), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
“and wherein the sets of results are ranked according to the different levels of similarity with the query term or the different degrees of match with the query term.” which amounts to a method of ordering or sorting (e.g. ranking according to a priority is a type of ordering), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
wherein receiving a set of results comprises receiving a first set of results for a first query of the multiple queries; which amounts to selecting a particular data 
wherein providing the set of results comprises displaying the first set of results; which amounts to selecting a particular data source or type of data to be manipulated (e.g. displaying data is a data manipulation), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
wherein the method comprises: after displaying the first set of results, receiving a second set of results for a second query of the multiple queries; which amounts to selecting a particular data source or type of data to be manipulated (e.g. displaying data is a data manipulation), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
accessing data indicating a predetermined ranking of the second set of results with respect to the first set of results; which amounts to selecting a particular data source or type of data to be manipulated (e.g. ranking information is type of data), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
and displaying the second set of results at a location determined based on the predetermined ranking. which amounts to selecting a particular data source or type of data to be manipulated (e.g. displaying data is a data manipulation), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).

Regarding dependent claim 7,
Claim 7 depends upon Claim 1, as such claim 7 presents the same abstract idea of a mental process as identified in the discussion above.
wherein the predetermined ranking specifies that results from the second query are ranked higher than results from the first query;” which amounts to selecting a particular data source or type of data to be manipulated (e.g. ranking information is type of data), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
“and wherein displaying the second set of results comprises inserting the second set of results above the first set of results that were previously displayed.” which amounts to selecting a particular data source or type of data to be manipulated (e.g. displaying data is a data manipulation), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).

Regarding dependent claim 8,
Claim 8 depends upon Claim 1, as such claim 8 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 8 further recites the limitations of: “obtaining the sets of results for the multiple queries asynchronously with respect to each other;” which amounts to mere data gathering (e.g. receiving data is equivalent to gathering data), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
and providing updated search result information for display in response to receiving each of the sets of results, wherein the sets of results are organized in groups that are ranked based on the respective queries that yielded the sets of results. which amounts to a mere type of ordering (e.g. ranking according to a priority is 

Regarding dependent claim 9,
Claim 9 depends upon Claim 1, as such claim 9 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 9 further recites the limitations of: “wherein each of the multiple queries includes mutually exclusive criteria, and wherein processing the multiple queries comprises identifying results for each of the multiple queries in a same data set.” which amounts to mere data gathering (e.g. receiving data is equivalent to gathering data), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).

Regarding dependent claim 10,
Claim 10 depends upon Claim 1, as such claim 10 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 10 further recites the limitations of: “wherein generating the multiple queries comprises generating a series of queries in which (i) each of the query in the series includes one or more positive criteria indicating a characteristic required to satisfy the query, and (ii) the second and subsequent queries in the series each include one or more negative criteria that exclude the characteristics of the positive criteria of each of the previous queries in the sequence." which amounts to selecting a particular data source or type of data to be manipulated (e.g. 

Regarding dependent claim 11,
Claim 11 depends upon Claim 1, as such claim 11 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 11 further recites the limitations of: “wherein the multiple queries include: a first query that includes one or more first criteria based on the query term;” which amounts to selecting a particular data source or type of data to be manipulated (e.g. query terms having criteria are a type of data), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
	“and a second query that includes (i) one or more second criteria based on the query term and (ii) a limitation to exclude results that meet the one or more first criteria.” which amounts to selecting a particular data source or type of data to be manipulated (e.g. query terms having criteria are a type of data), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).

Regarding dependent claim 12,
Claim 12 depends upon Claim 11, as such claim 12 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 12 further recites the limitations of: “wherein the multiple queries further comprise a third query that includes (i) one or more third criteria based on the query term, (ii) a limitation to exclude results that meet the one or more first criteria, and (iii) a limitation to exclude results that meet the one or more second criteria.” which amounts to selecting a particular data source or type of data to be manipulated (e.g. query terms having criteria are a type of data), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).

Regarding dependent claim 13,
Claim 13 depends upon Claim 1, as such claim 13 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 13 further recites the limitations of: “wherein at least some of the multiple queries are configured to require different types of matches to the query term, including at least one of an exact match, a partial match, a prefix match with an initial portion of the query term, a suffix match with an ending portion of the query term, a fuzzy match, or a phonetic match.” which amounts to selecting a particular data source or type of data to be manipulated (e.g. the various matching algorithms are a type of data manipulation), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).

Regarding dependent claim 14,
Claim 14 depends upon Claim 1, as such claim 14 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 14 further recites the limitations of: “wherein at least some of the multiple queries require matching at least a portion of the query term to different portions or fields in a data set.” which amounts to selecting a particular data source 

Regarding dependent claim 15,
Claim 15 depends upon Claim 1, as such claim 15 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 15 further recites the limitations of: “wherein processing the multiple queries in parallel comprises running the queries such that sets of results for the multiple queries are received asynchronously independent each other. which amounts to mere data gathering (e.g. receiving data is equivalent to gathering data), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).

Regarding dependent claim 16,
Claim 16 depends upon Claim 1, as such claim 16 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 16 further recites the limitations of: “wherein generating multiple queries comprises generating a predetermined number of queries based on a predetermined set of query templates, the query templates each having a predetermined ranking or priority with which to order sets of results responsive to queries derived from the respective query templates.  ” which amounts to selecting a particular data source or type of data to be manipulated (e.g. query templates are a type of data), which represents insignificant extra-solution activity as 

Regarding dependent claim 17,
Claim 17 depends upon Claim 1, as such claim 17 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 17 further recites the limitations of: “communicating, by a computing device, with a server system to update contents of a local cache of the computing device;” which amounts to selecting a particular data source or type of data to be manipulated (e.g., the server system and local cache are data sources), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
“and generating, by the computing device, an index based on the updated contents of the cache;” which amounts to mere data gathering (e.g. generating an index is equivalent to gathering data), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).
“wherein processing the multiple queries comprises using the index identify content from the cache that is responsive to the respective multiple queries.” which amounts to mere data gathering (e.g. identifying data in a cache is equivalent to gathering data), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).


Regarding dependent claim 18,
Claim 18 depends upon Claim 1, as such claim 18 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 18 further recites the limitations of: “wherein the receiving the query term, the processing, the generating, the receiving the set of results, and the providing are performed by a mobile computing device.” which amounts to mere data gathering (e.g. receiving data is equivalent to gathering data), which represents insignificant extra-solution activity as described in MPEP 2106.05(g).

Regarding independent claim 19,
	The claim is analogous to the subject matter of independent claim 1 directed to a computer system and is rejected under similar rationale.

Regarding independent claim 20,
	The claim is analogous to the subject matter of independent claim 1 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Regarding dependent claims 2-18,
The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of the method being “computer implemented”. The mere nominal recitation of the method being “computer-implementable” does not take the claim limitations out of the mental processes group. Thus, the claim recites a mental process.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept. The claim is ineligible.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 9, 14 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haigh et al. (US PGPUB No. 2007/012754; Pub. Date: May 17, 2007) in view of Bestgen et al. (US PGPUB No. 2009/0164412; Pub. Date: Jun. 25, 2009).
Regarding independent claim 1,
	Haigh discloses a method performed by one or more computers, the method comprising: receiving, by the one or more computers, a query term; See Paragraph [0105], (Disclosing a method for searching data segments using templates. The system allows users to generate queries in internet search engines using keywords. For example, a user may provide a search term "windows", i.e. receiving a query term.)
generating, by the one or more computers, multiple queries based on the query term using a set of predetermined query templates, See Paragraph [0109], (Templates are used to search through databases to return desired results from data. Not FIG. 1 comprising step 152 of creating clusters of templates, i.e. generating multiple queries (e.g. via the multiple templates) based on the query term using a set of predetermined query templates.) Note [0025] wherein templates may be automatically 
wherein the multiple queries are each generated to include criteria based on a different query template from the set of predetermined query templates, See Paragraph [0023], (Templates are defined as a structure that holds a search definition of a query and may include search or other parameters, i.e. criteria based on query templates.) See Paragraph [0106], (The search interface uses search clusters comprising a plurality of templates having different search properties or parameters, i.e. each generated query is based on a different query template of the set of query templates.)
the multiple queries being generated such that the multiple queries respectively yield mutually disjoint sets of results wherein the mutually disjoint sets of results do not share results in common; See Paragraph [0032], (Templates may be created that represent disjoint pairs via the method described in Paragraph [0099], i.e. the multiple queries being generated such that the multiple queries respectively yield mutually disjoint sets of results wherein the mutually disjoint sets of results do not share results in common.) The examiner notes that disjoint templates are still templates and therefore represent a data structure that holds a search definition of a query but have disjoint criteria.
Haigh does not disclose processing, by the one or more computers, the multiple queries in parallel; 
receiving, by the one or more computers, a set of results for each of one or more of the multiple queries; 
and providing, by the one or more computers, the set of results for each of the one or more of the multiple queries.  
Bestgen discloses processing, by the one or more computers, the multiple queries in parallel; See FIG 4 and Paragraph [0045], (Operations 62 and 64 represent retrieving disjoint result sets from a data source and can be performed in parallel, i.e. processing multiple queries in parallel.).
receiving, by the one or more computers, a set of results for each of one or more of the multiple queries; See FIG 4 and Paragraph [0045], (Operations 62 and 64 represent retrieving disjoint result sets from a data source and can be performed in parallel, i.e. receiving a set of results for each of one or more multiple queries.).
and providing, by the one or more computers, the set of results for each of the one or more of the multiple queries. See FIG. 4 and Paragraph [0045], (The results of operations 62 and 64 are then provided as a complete result set, i.e. the set of results for each of the one or more multiple queries are provided for further processing.
Haigh and Bestgen are analogous art because they are in the same field of endeavor, optimizing query execution. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Haigh to include the method of processing individual disjoint query sets in parallel as disclosed by Bestgen. Doing so would allow the system to benefit from increased performance as a result of processing multiple queries using parallel execution and by making a single pass through the data space, the method optimizes usage of computing resources necessary to perform a query as described in Paragraph [0041] of Bestgen.

Regarding dependent claim 4,
As discussed above with claim 1, Haigh-Bestgen discloses all of the limitations.
	Haigh further discloses the step wherein each of the multiple queries is based on the query term, such that each of the multiple queries includes criteria requiring a match to at least a portion of the query term. See Paragraph [0033], (Describing an example for a template search query through web pages for the search term "java coffee" and receiving two main clusters of web pages corresponding to template clusters wherein the two main clusters of web pages correspond to results about java coffee and the java programming language, i.e. the multiple queries includes criteria requiring a match to at least a portion of the query term.)

Regarding dependent claim 9,
As discussed above with claim 1, Haigh-Bestgen discloses all of the limitations.
	Bestgen further discloses the step wherein each of the multiple queries includes mutually exclusive criteria, and wherein processing the multiple queries comprises identifying results for each of the multiple queries in a same data set.  See FIG. 4 and Paragraph [0045], (Operations 62 and 64 represent retrieving disjoint result sets from a data source and can be performed in parallel, i.e. the multiple query results are retrieved from a same data source.).





Regarding dependent claim 14,
	As discussed above with claim 1, Haigh-Bestgen discloses all of the limitations.
	Haigh further discloses the step wherein at least some of the multiple queries require matching at least a portion of the query term to different portions or fields in a data set. See Paragraph [0033], (Describing an example for a template search query through web pages for the search term "java coffee" and receiving two main clusters of web pages corresponding to template clusters wherein the two main clusters of web pages correspond to results about java coffee and the java programming language.) Note [0022] templates search through stores of data including databases comprising data, i.e. the multiple queries require matching at least a portion of the query term to different portions or fields in a data set.

Regarding dependent claim 18,
	As discussed above with claim 1, Haigh-Bestgen discloses all of the limitations.
	Bestgen further discloses the step wherein the receiving the query term, the processing, the generating, the receiving the set of results, and the providing are performed by a mobile computing device.  See Paragraph [0032], (The device may be embodied as a portable computer/mobile phone, i.e. the steps of the method are performed by a mobile computing device.)

Regarding independent claim 19,
	The claim is analogous to the subject matter of independent claim 1 directed to a computer system and is rejected under similar rationale.
Regarding independent claim 20,
	The claim is analogous to the subject matter of independent claim 1 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haigh in view of Bestgen as applied to claim 1 above, and further in view of Pal et al. (US PGPUB No. 2019/0310977; Pub. Date: Oct. 10, 2019).
Regarding dependent claim 2,
As discussed above with claim 2, Haigh-Bestgen discloses all of the limitations.
Haigh-Bestgen does not disclose the step wherein receiving a set of results for each of one or more of the multiple queries comprises: receiving a first set of results for a first query of the multiple queries;
and receiving a second set of results for a second query of the multiple queries,
wherein providing the sets of results comprises providing the first set of results and the second set of results ranked according to a predetermined priority of the first query with respect to the second query.  
Pal discloses the step wherein receiving a set of results for each of one or more of the multiple queries comprises: receiving a first set of results for a first query of the multiple queries; See Paragraph [0468], (Disclosing a data intake and query system comprising a plurality of worker nodes configured to receive time-ordered partial search results from respective data sources.). The examiner notes that receiving a plurality of search results requires at least two partial search results to be retrieved, i.e. a first set of results for a first query and second set of results for a second query.
and receiving a second set of results for a second query of the multiple queries, See Paragraph [0468], (Disclosing a data intake and query system comprising a plurality of worker nodes configured to receive time-ordered partial search results from respective data sources.). The examiner notes that receiving a plurality of search results requires at least two partial search results to be retrieved, i.e. a first set of results for a first query and second set of results for a second query.
wherein providing the sets of results comprises providing the first set of results and the second set of results ranked according to a predetermined priority of the first query with respect to the second query. See Paragraph [0470], (Worker nodes read the collected partial search results and arrange them in time order, i.e. a predetermined priority of the first query with respect to the second query (a time-based priority based on query execution time).)
Haigh, Bestgen and Pal are analogous art because they are in the same field of endeavor, optimizing query execution. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Haigh-Bestgen to include the method of collecting, arranging and displaying a plurality of partial search results as disclosed by Pal. Doing so would allow the system to render a timeline visualization of query results on a user display of a client device.  Paragraph [0481] of Pal discloses that the method allows an analyst to automatically receive printed results and/or alerts of a condition based on the time-ordered search results.



Regarding dependent claim 3,
	As discussed above with claim 2, Haigh-Bestgen-Pal discloses all of the limitations.
	Pal further discloses the step wherein providing the set of results comprises providing the set of results for display in a user interface, the set of results from each query being grouped together, with the groups ordered according to the ranking. See Paragraph [0480]-[0481], (A visualization comprising time-ordered search results may be generated and delivered to an analyst to investigate the search results, i.e. providing the set of results in a user interface.
	Haigh, Bestgen and Pal are analogous art because they are in the same field of endeavor, optimizing query execution. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Haigh-Bestgen to include the method of collecting, arranging and displaying a plurality of partial search results as disclosed by Pal. Doing so would allow the system to render a timeline visualization of query results on a user display of a client device.  Paragraph [0481] of Pal discloses that the method allows an analyst to automatically receive printed results and/or alerts of a condition based on the time-ordered search results.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haigh in view of Bestgen as applied to claim 1 above, and further in view of Brill et al. (US PGPUB No. 2005/0203878; Pub. Date: Sep. 15, 2005).
Regarding dependent claim 5,
As discussed above with claim 1, Haigh-Bestgen discloses all of the limitations.
Haigh-Bestgen does not disclose the step wherein at least some of the multiple queries have criteria corresponding to different levels of similarity with the query term or different degrees of match with the query term; 
and wherein the sets of results are ranked according to the different levels of similarity with the query term or the different degrees of match with the query term.  
	Brill discloses the step wherein at least some of the multiple queries have criteria corresponding to different levels of similarity with the query term or different degrees of match with the query term; See FIG. 13 and Paragraph [0058], (Disclosing a method for delivering result sets to a user, the method comprising a step of ranking queries in comparison with an initial search query wherein highly ranked queries can be returned to a user via a user display, i.e. a ranking represents different levels of similarity with a query term. FIG. 13 illustrates a search for an initial query 1302 "fly fishing", subsequent queries 1308 have been ranked according to similarity wit the original query 1302.).
and wherein the sets of results are ranked according to the different levels of similarity with the query term or the different degrees of match with the query term. See FIG. 13 and Paragraph [0058], (Disclosing a method for delivering result sets 
Haigh, Bestgen and Brill are analogous art because they are in the same field of endeavor, optimizing query execution. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Haigh-Bestgen to include the method of ranking queries and query results for display as disclosed by Brill. Doing so would allow users to explore a plurality of related queries in order to provide related but not substantially similar query results to a user, thus providing a wider range of novel search results that enrich the user's search experience.


Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haigh in view of Bestgen as applied to claim 1 above, and further in view of Marantz et al. (US PGPUB No. 2014/0095480; Pub. Date: Apr. 3, 2014) and Shacham et al. (US PGPUB No. 2008/0172362; Pub. Date: Jul. 17, 2008).
Regarding dependent claim 6,
As discussed above with claim 1, Haigh-Bestgen discloses all of the limitations.
Haigh-Bestgen does not disclose the step wherein receiving a set of results comprises receiving a first set of results for a first query of the multiple queries; 
wherein providing the set of results comprises displaying the first set of results;
wherein the method comprises: after displaying the first set of results, receiving a second set of results for a second query of the multiple queries;
Marantz discloses the step wherein receiving a set of results comprises receiving a first set of results for a first query of the multiple queries; See Paragraph [0021], (Disclosing a search engine configured to obtain additional search content asynchronously after the main search engine results view has been populated with search results, i.e. receiving a set of results for a first query.).
wherein providing the set of results comprises displaying the first set of results; See Paragraph [0021], (The main search engine results view is populated with search results, i.e. displaying the first set of results (e.g. the main search results).)
wherein the method comprises: after displaying the first set of results, receiving a second set of results for a second query of the multiple queries; See Paragraph [0021], (Query suggestions, broadening queries, narrowing queries, related 
Haigh, Bestgen and Marantz are analogous art because they are in the same field of endeavor, optimizing query execution. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Haigh-Bestgen to include the method of asynchronously updating search result outputs as disclosed by Marantz. Doing so would allow the system to continuously receive content related to a main user search query even such that users may obtain a dynamic list of search results that continuously serves relevant content as it is obtained via an asynchronous search result view.
Haigh-Bestgen-Marantz does not disclose the step wherein the method comprises: after displaying the first set of results, receiving a second set of results for a second query of the multiple queries; 
accessing data indicating a predetermined ranking of the second set of results with respect to the first set of results;
Shacham discloses the step wherein the method comprises: after displaying the first set of results, receiving a second set of results for a second query of the multiple queries; See Paragraph [0030], (Disclosing a method of generating a plurality of result sets in response to an initial query wherein the result sets are ordered according to a relevance metric. The system can determine that a particular result set is more likely to be of interest to a user and therefore order the result sets in a user display 
accessing data indicating a predetermined ranking of the second set of results with respect to the first set of results; See Paragraph [0030], (Disclosing a method of generating a plurality of result sets in response to an initial query wherein the result sets are ordered according to a relevance metric. The system can determine that a particular result set is more likely to be of interest to a user and therefore order the result sets in a user display to reflect its relevance wherein the most relevant query result set is placed above other result sets.).
Haigh, Bestgen, Marantz and Shacham are analogous art because they are in the same field of endeavor, optimizing query execution. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Haigh-Bestgen-Marantz to include the method of sorting result sets for display as disclosed by Shacham. Doing so would allow the system to deliver content that is most relevant to a user based on a user's preferences, previous action history, device type, etc. thereby improving user experience by providing a more varied set of content.

Regarding dependent claim 7,
As discussed above with claim 6, Haigh-Bestgen-Marantz-Shacham discloses all of the limitations.
	Shacham further discloses the step wherein the predetermined ranking specifies that results from the second query are ranked higher than results from the first query; See Paragraph [0030], (Disclosing a method of generating a plurality of result sets in response to an initial query wherein the result sets are ordered according to a relevance metric. The system can determine that a particular result set is more likely to be of interest to a user and therefore order the result sets in a user display to reflect its relevance wherein the most relevant query result set is placed above other result sets.).
and wherein displaying the second set of results comprises inserting the second set of results above the first set of results that were previously displayed. See Paragraph [0030], (Disclosing a method of generating a plurality of result sets in response to an initial query wherein the result sets are ordered according to a relevance metric. The system can determine that a particular result set is more likely to be of interest to a user and therefore order the result sets in a user display to reflect its relevance wherein the most relevant query result set is placed above other result sets.).
Haigh, Bestgen, Marantz and Shacham are analogous art because they are in the same field of endeavor, optimizing query execution. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Haigh-Bestgen-Marantz to include the method of sorting result sets for display as disclosed by Shacham. Doing so would allow the system to deliver content .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haigh in view of Bestgen as applied to claim 1 above, and further in view of Marantz et al. (US PGPUB No. 2014/0095480; Pub. Date: Apr. 3, 2014).
Regarding dependent claim 8,
As discussed above with claim 1, Haigh-Bestgen discloses all of the limitations.
	Haigh-Bestgen does not disclose the step of obtaining the sets of results for the multiple queries asynchronously with respect to each other;
	and providing updated search result information for display in response to receiving each of the sets of results, wherein the sets of results are organized in groups that are ranked based on the respective queries that yielded the sets of results.
	Marantz discloses the step of obtaining the sets of results for the multiple queries asynchronously with respect to each other; See Paragraph [0021], (Disclosing a search engine configured to obtain additional search content asynchronously after the main search engine results view has been populated with search results, i.e. obtaining sets of results for multiple queries asynchronously.).
	and providing updated search result information for display in response to receiving each of the sets of results, wherein the sets of results are organized in groups that are ranked based on the respective queries that yielded the sets of results. See Paragraph [0021], (Query suggestions, broadening queries, narrowing queries, related queries and or side-ways queries may be obtained as a set of related content and asynchronously delivered after the main search engine results view has been populated with search results.) The examiner notes that additional queries are added following a main search engine view being generated, i.e. results are arranged based on the respective queries. The method categorizes search results as either "main" or "related", i.e. a hierarchy or ranking of sets of results.
	Haigh, Bestgen and Marantz are analogous art because they are in the same field of endeavor, optimizing query execution. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Haigh-Bestgen to include the method of asynchronously updating search result outputs as disclosed by Marantz. Doing so would allow the system to continuously receive content related to a main user search query even such that users may obtain a dynamic list of search results that continuously serves relevant content as it is obtained via an asynchronous search result view.

Claim 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haigh in view of Bestgen as applied to claim 1 above, and further in view of Wright (US Patent No.: 9,514,220; Date of Patent: Dec. 6, 2016).
Regarding dependent claim 10,
As discussed above with claim 1, Haigh-Bestgen discloses all of the limitations.
	Haigh-Bestgen does not disclose the step wherein generating the multiple queries comprises generating a series of queries in which (i) each of the query in the series includes one or more positive criteria indicating a characteristic required to satisfy the query, and (ii) the second and subsequent queries in the series each include one or more negative criteria that exclude the characteristics of the positive criteria of each of the previous queries in the series.
	Wright discloses the step wherein generating the multiple queries comprises generating a series of queries in which (i) each of the query in the series includes one or more positive criteria indicating a characteristic required to satisfy the query, See Col. 9, lines 7-14, (Disclosing a method wherein first and second placement criteria are generated for a search query, wherein keywords of the search query and keywords of the placement criteria can be mutually exclusive.). The examiner notes that keywords of the search query are used to identify search results and therefore are analogous to "positive criteria indicating a characteristic(s) required to satisfy the query".
and (ii) the second and subsequent queries in the series each include one or more negative criteria that exclude the characteristics of the positive criteria of each of the previous queries in the series. See Col. 9, lines 18-24, (Placement criteria are used to provide content items for display by determining content corresponding to the placement criteria that is responsive to the search query, i.e. placement criteria represent subsequent queries.). See FIG. 3 and Col. 9, lines 7-14 , (As illustrated in FIG. 3, multiple placement criteria may be generated. Placement criteria may also be mutually exclusive in relation to both other placement criteria and the search query. Mutually exclusive placement criteria are necessarily "negative criteria that exclude characteristics of the positive criteria of each of the previous queries as they represent exclusionary criteria that exclude characteristics of search query terms 
Haigh, Bestgen and Wright are analogous art because they are in the same field of endeavor, optimizing query execution. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Haigh-Bestgen to include the method of generating mutually exclusive criteria for performing further search queries as described by Wright. Col. 9, lines 53-60 of Wright disclose that placement criteria may be additionally selected based on click-through rate thresholds that determine which criteria might be most useful, thereby optimizing selection of criteria and further optimizing retrieval of relevant content for consumption by a user.

Regarding dependent claim 11,
As discussed above with claim 1, Haigh-Bestgen discloses all of the limitations.
	Haigh-Bestgen does not disclose the step wherein the multiple queries include: a first query that includes one or more first criteria based on the query term;
	and a second query that includes (i) one or more second criteria based on the query term and (ii) a limitation to exclude results that meet the one or more first criteria.
	Wright discloses the step wherein the multiple queries include: a first query that includes one or more first criteria based on the query term; See FIG. 3 and Col. 9, lines 7-14, (Disclosing a method wherein first and second placement criteria are 
	and a second query that includes (i) one or more second criteria based on the query term and (ii) a limitation to exclude results that meet the one or more first criteria. See FIG. 3 and Col. 9, lines 7-14 , (As illustrated in FIG. 3, multiple placement criteria may be generated. Placement criteria may also be mutually exclusive in relation to both other placement criteria and the search query. First placement criterion 320 is responsive to retrieving content related to the first criterion and search query, i.e. a second query including first criteria (e.g. the first criterion) based on the query term.) The examiner notes that mutually exclusive placement criteria necessarily "exclude results that meet the one or more first criteria" as they represent a disjointed result set that excludes characteristics of search query terms and other criteria.
Haigh, Bestgen and Wright are analogous art because they are in the same field of endeavor, optimizing query execution. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Haigh-Bestgen to include the method of generating mutually exclusive criteria for performing further search queries as described by Wright. Col. 9, lines 53-60 of Wright disclose that placement criteria may be additionally selected based on click-through rate thresholds that determine which criteria might be most useful, thereby optimizing selection of criteria and further optimizing retrieval of relevant content for consumption by a user.
Regarding dependent claim 12,
As discussed above with claim 11, Haigh-Bestgen-Wright discloses all of the limitations.
	Wright further discloses the step wherein the multiple queries further comprise a third query that includes (i) one or more third criteria based on the query term, (ii) a limitation to exclude results that meet the one or more first criteria, and (iii) a limitation to exclude results that meet the one or more second criteria. See FIG. 3 and Col. 9, lines 7-14 , (As illustrated in FIG. 3, multiple placement criteria may be generated. Placement criteria may also be mutually exclusive in relation to both other placement criteria and the search query, i.e. limitations that exclude results that meet first and second criteria (e.g. the search query and the plurality of criteria are described as all being mutually exclusive). Second placement criterion determined at step 325 is responsive to retrieving content related to the second criterion and search query, i.e. a third query including third criteria (e.g. the third criterion) based on the query term.) The examiner notes that mutually exclusive placement criteria necessarily "exclude results that meet the one or more first criteria" as they represent a disjointed result set that excludes characteristics of search query terms and other criteria.
	Haigh, Bestgen and Wright are analogous art because they are in the same field of endeavor, optimizing query execution. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Haigh-Bestgen to include the method of generating mutually exclusive criteria for performing further search queries as described by Wright. Col. 9, lines 53-60 of Wright disclose that placement criteria may be additionally selected based on click-through rate .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haigh in view of Bestgen as applied to claim 1 above, and further in view of Potharaju et al. (US PGPUB No. 2016/0239487; Pub. Date: Aug. 18, 2016).
Regarding dependent claim 13,
As discussed above with claim 1, Haigh-Bestgen discloses all of the limitations.
	Haigh-Bestgen does not disclose the step wherein at least some of the multiple queries are configured to require different types of matches to the query term, including at least one of an exact match, a partial match, a prefix match with an initial portion of the query term, a suffix match with an ending portion of the query term, a fuzzy match, or a phonetic match.
	Potharaju discloses the step wherein at least some of the multiple queries are configured to require different types of matches to the query term, including at least one of an exact match, a partial match, a prefix match with an initial portion of the query term, a suffix match with an ending portion of the query term, a fuzzy match, or a phonetic match. See Paragraph [0044], (Disclosing a method for executing queries including a query fuzzing module which may construct additional queries based on an original query via fuzzy string searching , i.e. multiple queries requiring different types of matches to the query term including at least a fuzzy match.) See Paragraph [0045], (A plurality of matching engines may be provided including an 
Haigh, Bestgen and Potharaju are analogous art because they are in the same field of endeavor, optimizing query performance. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Haigh-Bestgen to include the method of generating multiple queries based on a plurality of matching engines as disclosed by Potharaju. Doing so would provide a plurality of alternate methods for generating relaxed queries that broaden the search scope such that users may obtain more useful results to their queries.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haigh in view of Bestgen as applied to claim 1 above, and further in view of Halsvedt et al. (US PGPUB No. 2018/0182398; Pub. Date: Jun. 28, 2018).
Regarding dependent claim 15,
As discussed above with claim 1, Haigh-Bestgen discloses all of the limitations.
Haigh-Bestgen does not disclose the step wherein processing the multiple queries in parallel comprises running the queries such that sets of results for the multiple queries are received asynchronously independent of each other.
Halsvedt discloses the step wherein processing the multiple queries in parallel comprises running the queries such that sets of results for the multiple queries are received asynchronously independent of each other. See Paragraph [0030], (Disclosing a method for query processing wherein parallel execution of queries is allowed to the largest extent possible. A processing module may execute queries in 
Haigh, Bestgen and Halsvedt are analogous art because they are in the same field of endeavor, optimizing query performance. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Haigh-Bestgen to include the method of asynchronously executing parallel queries as disclosed by Halsvedt. Doing so would allow the system to free up parallel resources such as CPU threads used as soon as a query resolves, thereby freeing up said threads to perform other operations.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haigh in view of Bestgen as applied to claim 1 above, and further in view of Guo et al. (US PGPUB No. 2018/0308149; Pub. Date: Oct. 25, 2018).
Regarding dependent claim 16,
As discussed above with claim 1, Haigh-Bestgen discloses all of the limitations.
Haigh further discloses the step wherein generating multiple queries comprises generating a predetermined number of queries based on a predetermined set of query templates, See Paragraph [0033], (Describing an example for a template search query through web pages for the search term "java coffee" and receiving two main clusters of web pages corresponding to template clusters, i.e. generating a predetermined number of queries based on a predetermined set of query templates.)
and wherein providing the sets of results comprises providing multiple sets of results obtained from different queries of the multiple queries, See Paragraph [0033], (Describing an example for a template search query through web pages for the search term "java coffee" and receiving two main clusters of web pages, i.e. wherein providing the sets of results comprises providing multiple sets of results obtained from different queries of the multiple queries.)
Haigh-Bestgen does not disclose the step wherein the query templates each having a predetermined ranking or priority with which to order sets of results responsive to queries derived from the respective query templates;
the multiple sets of results being ordered relative to each other based on the rankings or priorities of the query templates.
Guo discloses the step wherein the query templates each having a predetermined ranking or priority with which to order sets of results responsive to queries derived from the respective query templates; See Paragraph [0044], (Disclosing a method for building outfits via ranking models applied to query templates to form a set of recommended outfits. The system includes a first probability ranking model for determining query-relevant templates and obtaining a top template or ranking of templates, i.e. the query templates each having a predetermined ranking or priority with which to order sets of results responsive to queries derived from the respective query templates. A second probability model utilizes the ranked set of templates as a query or queries to retrieve relevant data items.)
the multiple sets of results being ordered relative to each other based on the rankings or priorities of the query templates. See Paragraph [0044], (The 
Haigh, Bestgen and Guo are analogous art because they are in the same field of endeavor, search optimization. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Haigh-Bestgen to include the method of ranking query templates as disclosed by Guo. Doing so would allow the system to generate results based on said rankings. Paragraph [0044] of Guo discloses that the use of probabilistic models allows the system to retrieve clothing recommendations that match the user’s style. The method can be applied to any data in order to provide recommendations that align with a user’s interests, thereby improving the user experience.


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haigh in view of Bestgen as applied to claim 1 above, and further in view of Schneider et al. (US PGPUB No. 2007/0208690; Pub. Date: Sep. 2007).
Regarding dependent claim 17,
As discussed above with claim 1, Haigh-Bestgen discloses all of the limitations.
Haigh-Bestgen does not disclose the step of communicating, by a computing device, with a server system to update contents of a local cache of the computing device; 
and generating, by the computing device, an index based on the updated contents of the cache,
wherein processing the multiple queries comprises using the index identify content from the cache that is responsive to the respective multiple queries.  
Schneider discloses the step of communicating, by a computing device, with a server system to update contents of a local cache of the computing device; See Paragraph [0088], (Disclosing a method of improving query caching performance using a select list index. The select list index is updated whenever a new query is stored in the cache, i.e. updating contents of a local cache of a computing device.).
and generating, by the computing device, an index based on the updated contents of the cache, See Paragraph [0088], (The cache utilized by the select list index is updated based on query cache events, i.e. generating an indexed based on cache contents.).
wherein processing the multiple queries comprises using the index to identify content from the cache that is responsive to the respective multiple queries. See Paragraph [0030], (The cache provides storage for results of prior queries.). The examiner notes that the select list index uses information from the cache to resolve queries, therefore the cache provides the index with a means to identify content via the data stored in the cache.
Haigh, Bestgen and Schneider are analogous art because they are in the same field of endeavor, optimizing query performance. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Haigh-Bestgen to include the select list index and associated cache as disclosed by Schneider for resolving queries. Paragraph [0030] of Schneider discloses that the cache can be accessed more readily and quickly than databases, therefore data retrieval to obtain query results is more efficient, representing an improvement in system performance over time.

Response to Arguments
Applicant’s amendments have remedied the typographical errors and antecedent basis issues objected to in the previous Non-Final Office Action mailed 10/20/2021. The corresponding objections have been withdrawn.

Applicant’s arguments with respect to the rejection of claims 1-20 under 35 USC 101 have been fully considered and not found to be persuasive for the reasons outlined in the rejection of claims 1-20 under 35 USC 101 above. The examiner has clarified the rejection to include the amended subject matter.

Applicant’s arguments with respect to claim(s) 1, 16, 19 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments necessitated the new grounds of rejection presented in this Office Action.






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498. The examiner can normally be reached Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159